Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Improper grammar “the fitted portion has a shape that allows [it] to be fitted…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 14 are already required by claim 12 from which claim 14 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 2010/0008178 (Fahrion hereinafter).
In re claim 1, with reference to Figs. 2 and 4, Fahrion discloses: An ultrasonic vibration applying device (110) configured to be mounted on a container (430) that contains beverage (440) and includes a spout at an upper part of the container, the ultrasonic vibration applying device comprising: a portion configured to be fitted to the upper part of the container (410); and an ultrasonic generator (400) configured to be arranged at a position in contact with a side surface of the container (430) on a lower side of the spout by fitting the container and the fitted portion to each other (see fig. 4).
Fahrion fails to disclose wherein the portion of the ultrasonic vibration applying device is annular and fitted to the container, however it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the shape of the device of Fahrion as claimed, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraphs 0037 and 0122 applicant has not disclosed any criticality for the claimed annular shape.
In re claim 2, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein the container is a beverage can (paragraph 0029), and the fitted portion has a shape that allows to be fitted to the beverage can.
In re claim 3, with reference to the Figs. noted above, Fahrion discloses the claimed invention except wherein the fitted portion includes an upper end fitted portion having a shape that allows to be fitted to a recess of the beverage can, the recess being recessed from an upper end of the beverage can toward an inner side of the beverage can.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a recess shape to the outside of the can, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0122, applicant has not disclosed any criticality for the claimed limitations.
In re claim 4, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein the ultrasonic generator includes an ultrasonic generation device (210-240) and an ultrasonic propagation member (429) that is in contact with the ultrasonic generation device, and the ultrasonic generator is configured such that the ultrasonic propagation member is held between the ultrasonic generation device and the side surface of the container (430) by fitting the container and the fitted portion to each other (see fig. 4).
In re claim 5, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein the ultrasonic generator is part of the fitted portion and is configured to be located on a lower side of the remaining section of the fitted portion with respect to the spout (See Fig. 4).
In re claim 6, with reference to the Figs. noted above, Fahrion discloses the claimed invention including a drive unit (220) that generates a drive signal of an ultrasonic generation device incorporated in the ultrasonic generator; and an operation part (230) that receives an operation that instructs driving of the ultrasonic generation device, but not wherein the drive unit and the operation part are located on an opposite side of a center of a ring of the fitted portion from the ultrasonic generator.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located the drive unit and operation part on different locations of the fitted portion, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0076, applicant has not disclosed any criticality for the claimed limitations.
In re claim 7, with reference to the Figs. noted above, Fahrion discloses the claimed invention including a drive unit (220) that generates a drive signal of an ultrasonic generation device incorporated in the ultrasonic generator; and a power supply unit (230) that supplies the drive unit with power, but not wherein the power supply unit is located on an opposite side of a center of a ring of the fitted portion from the ultrasonic generator.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located the power supply and ultrasonic generator on different locations of the fitted portion, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0048, applicant has not disclosed any criticality for the claimed limitations.
In re claim 8, with reference to the Figs. noted above, Fahrion discloses the claimed invention including a drive unit (220) that generates a drive signal of an ultrasonic generation device incorporated in the ultrasonic generator: and a power supply unit (230) that supplies the drive unit with power, but not wherein the power supply unit is configured to be arranged on an upper side of the container.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located the power supply unit on an upper side of the container, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application applicant has not disclosed any criticality for the claimed limitations.
In re claim 9, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein a drive unit (220) that generates a drive signal of an ultrasonic generation device incorporated in the ultrasonic generator: a power supply unit (230) that supplies the drive unit with power; and an accommodation portion (110) that accommodates the power supply unit, but not wherein the accommodation portion is configured to extend downward from the fitted portion such that a position of a lower end of the accommodation portion coincides with a position of a lower end of the container in a vertical direction.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have located the accommodation portion as claimed, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0083, applicant has not disclosed any criticality for the claimed limitations.
In re claim 10, with reference to the Figs. noted above, Fahrion discloses the claimed invention including a drive unit (220) that generates a drive signal of an ultrasonic generation device incorporated in the ultrasonic generator; a power supply unit (230) that supplies the drive unit with power; and an accommodation portion (110) that accommodates the power supply unit, but not wherein the accommodation portion is configured to extend downward from the fitted portion such that a length of the accommodation portion in the vertical direction is changeable.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the attachment of the accommodation portion and the fitted portion to be adjustable, since it has been held that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144.04 IV, A).  Please note that in the instant application, paragraph 0086-87, applicant has not disclosed any criticality for the claimed limitations.
In re claim 11, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein the ultrasonic generator includes an ultrasonic generation device (210-240), and the ultrasonic vibration applying device (110) protects the ultrasonic generation device from entry of liquid.
In re claim 12, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein the container is a beverage can (as in re claim 2 above), the beverage can including a body that has a fixed diameter and extends in a vertical direction and a diameter-decreasing part that decreases in diameter from the body toward an upper surface of the beverage can (as is typical of an art-recognized conventional beverage can), the ultrasonic generator includes an ultrasonic generation device (110), but not wherein the ultrasonic generation device is configured to overlap a boundary part of the body and the diameter-decreasing part as viewed in a sideward direction which opposes a surface of the body and in which the ultrasonic generation device is located frontward with the beverage can and the fitted portion fitted to each other.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the ultrasonic generation device to contact the can at the claimed location, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0150, applicant has not disclosed any criticality for the claimed limitations.
In re claim 13, with reference to the Figs. noted above, Fahrion discloses the claimed invention except wherein the ultrasonic generation device is configured to overlap the body and the boundary part as viewed in the sideward direction with the beverage can and the fitted portion fitted to each other.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the ultrasonic generation device to contact the can at the claimed location, since the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04, IV, B). Please note that in the instant application, paragraph 0162, applicant has not disclosed any criticality for the claimed limitations.
In re claim 14, with reference to the Figs. noted above, Fahrion discloses the claimed invention including wherein the ultrasonic generation device is configured to overlap the diameter-decreasing part and the boundary part as viewed in the sideward direction with the beverage can and the fitted portion fitted to each other (as in re claim 12 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733